United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bowling Green, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1166
Issued: November 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2009 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ merit decisions dated September 5, 2008 and March 3, 2009 denying
his claim for a schedule award. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to a scheduled
member of his body causally related to his accepted lower back and right wrist conditions,
thereby entitling him to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On February 20, 2007 appellant, a 50-year-old window clerk, injured his lower back and
right hand when he slipped on a patch of ice and fell to the ground. He filed a claim for benefits,
which the Office accepted for back sprain of the lumbar region, sprain of the right hand, L3-4
disc degeneration and aggravation of lumbar spondylosis.

In reports dated December 6, 19 and 26, 2007, Dr. Todd A. Meredith, a specialist in
internal medicine, noted complaints of back pain and right wrist pain. He stated that appellant
had degenerative disease at L3-4 and L5/S1, which was aggravated by factors of employment
and by the February 2007 work injury. Dr. Meredith noted that the results of a magnetic
resonance imaging scan showed mild, broad-based disc bulges at L3-4 and L4-5, with mild
spondylotic changes and midline protrusion at L5.
On July 15, 2008 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his right upper extremity and left and right lower extremities.
By letter dated August 6, 2008, the Office asked Dr. Edward J. Wojciechowski, Boardcertified in family practice and appellant’s treating physician, to submit an impairment rating
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) (the A.M.A., Guides). It did not receive a response to this request.
In a March 20, 2008 report, Dr. William G. James, Board-certified in anesthesiology,
stated that appellant had experienced moderate pain in his right lower lumbar spine for
approximately one year. He stated that the pain was sharp and throbbing. Dr. James advised that
the pain radiated into the right posterior leg and right medial leg, with numbness and tingling in
the right lower leg. He submitted periodic progress reports in which he reviewed appellant’s
lumbar symptomatology and essentially reiterated his previous findings and conclusions.
By decision dated September 5, 2008, the Office denied appellant’s claim for a schedule
award. It stated that appellant failed to submit medical evidence sufficient to establish that he
had any permanent impairment stemming from his accepted conditions.
By letter dated September 9, 2008, appellant’s attorney requested an oral hearing, which
was held on December 10, 2008. Appellant continued to submit intermittent progress reports
from Dr. James, in which he stated the medical history and reiterated previously stated findings
and conclusions. None of these reports, however, contained an evaluation of permanent
impairment stemming from appellant’s accepted conditions.
By decision dated March 3, 2009, an Office hearing representative affirmed the
September 5, 2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

2

adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.3 The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.4
ANALYSIS
The Office determined that appellant had no ratable permanent impairment of his lower
extremities and his right upper extremity. It advised appellant that he was required to submit a
medical report containing an impairment rating, which correlated with the A.M.A., Guides.
However, the only medical evidence appellant submitted was Dr. James’ intermittent progress
reports. These reports noted that appellant had a degenerative back condition and pain stemming
from his accepted right wrist condition but did not contain an impairment rating pertaining to
these conditions. Additionally, Dr. James did not relate any of his findings to the applicable
tables and charts of the A.M.A., Guides. The Office properly determined that Dr. James’ reports
did not provide a basis for a schedule award under the Act.5 Based on this evidence, it properly
found that appellant had no ratable permanent impairment of his right upper extremity or his
right or left lower extremity causally related to his accepted right wrist and lower back
conditions, pursuant to the A.M.A., Guides.
As there is no other medical evidence establishing that appellant sustained any permanent
impairment of a schedule member, the Office properly found that appellant was not entitled to a
schedule award due to his accepted right wrist and lower back conditions. The Board will affirm
the September 5, 2008 and March 3, 2009 decisions.
CONCLUSION
The Board finds that appellant has not established that he sustained any permanent
impairment to a scheduled member of his body causally related to his accepted right wrist and
lower back conditions, thereby entitling him to a schedule award under 5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Veronica Williams, 56 ECAB 367, 370 (2005).

5

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2009 and September 5, 2008
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: November 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

